      Case 4:20-cv-01171-KGB-ERE Document 58 Filed 08/31/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

BOBBY LEE ROBERTSON,
ADC #121746                                                                          PLAINTIFF

V.                             CASE NO. 4:20-CV-1171-KGB-BD

DEXTER PAYNE, et al.                                                             DEFENDANTS

                                             ORDER

       The Court has received the Partial Recommended Disposition filed by United States

Magistrate Judge Beth Deere (Dkt. No. 44). Plaintiff Bobby Lee Robertson filed an objection

(Dkt. No. 45). After careful consideration, as well as a de novo review of the record, the Court

concludes that the Partial Recommended Disposition should be, and hereby is, approved and

adopted as this Court’s findings in all respects (Dkt. No. 44).

       Mr. Robertson in his objections raises two issues which he asserts are factual errors in the

Partial Recommended Disposition (Dkt. No. 45, at 1). First, Mr. Robertson asserts that he was

assigned to solitary confinement on April 4, 2018, and was never provided a reason for his initial

assignment to solitary confinement other than that he posed a threat (Id., at 2). Second, Mr.

Robertson asserts that the allegedly false disciplinary charge was dismissed on January 23, 2019,

but that the charge was filed on January 12, 2019 (Id.). Mr. Robertson therefore argues that the

disciplinary should not have been used as a ground to deny his release to population (Id.). The

Court recognizes that Mr. Robertson makes similar factual allegations in his complaint (Dkt. No.

2, at 10–11). Mr. Robertson does not otherwise object to the Partial Recommended Disposition,

which this Court has adopted as this Court’s findings in all respects.

       Accordingly, the Court denies separate defendant Jonathon Wiscaver’s motion for

summary judgment (Dkt. No. 32).
Case 4:20-cv-01171-KGB-ERE Document 58 Filed 08/31/21 Page 2 of 2




It is so ordered this 31st day of August, 2021.

                                              ______________________________
                                              Kristine G. Baker
                                              United States District Judge




                                         2
